Citation Nr: 1643553	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-42 687	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for colorectal cancer, including as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for prostate cancer, including as due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for skin cancer, including as due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for erectile dysfunction, including as due to prostate cancer. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied, in pertinent part, the Veteran's claims of service connection for colorectal cancer, prostate cancer, and skin cancer, each including as due to exposure to contaminated water at Camp Lejeune, and for erectile dysfunction, including as due to prostate cancer.  The Veteran disagreed with this decision in February 2014.  He perfected a timely appeal in October 2014.  A Travel Board hearing was held at the RO in May 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

Although the Veteran lives within the jurisdiction of the RO in Buffalo, New York, VA has centralized processing of all appeals involving at least one claim of exposure to contaminated water at Camp Lejeune at the RO in Louisville, Kentucky.  Accordingly, the RO in Louisville, Kentucky, retains jurisdiction in this appeal.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The issue of whether new and material evidence has been received to reopen a claim of service connection for depression, including as due to colorectal cancer, prostate cancer, or skin cancer, has been raised by the record in statements made at the May 2015 Board hearing but has not been adjudicated by the Agency of Original Jurisdiction (AOJ) (in this case, the RO in Louisville, Kentucky).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he incurred colorectal cancer, prostate cancer, and skin cancer during active service, including as a result of exposure to contaminated water at Camp Lejeune.  The Veteran's service personnel records show that he served at Camp Lejeune in 1960 and from 1961-1962 and may have been exposed to contaminated water while serving at this facility.  See VBA Fast Letter 11-03 (January 11, 2011).  VA has acknowledged that persons residing or working at Camp Lejeune from August 1957 through December 1987 potentially were exposed to drinking water contaminated with volatile organic compounds (VOCs) including VOCs trichloroethylene (TCE), perchloroethylene (PCE), Benzene, and vinyl chloride.  

The National Academy of Sciences' National Research Council (NRC) published a relevant report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," in 2009.  This report included a review of studies addressing exposure to TCE and PCE, as well as a mixture of the two, and a discussion of disease manifestations potentially associated with such exposure.  Fourteen diseases were identified as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure.  These include esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B.  The list of 14 diseases in this NRC report is not an exhaustive list, however.

In this case, an opinion was obtained from a VA clinician in November 2013 concerning the contended causal relationships between colorectal cancer, prostate cancer, and skin cancer, with the Veteran's conceded in-service exposure to contaminated water at Camp Lejeune.  In concluding it unlikely that there was an association between the Veteran's claimed disabilities and his service at Camp Lejeune, the clinician relied, in part on the Veteran having a family history of cancer and obesity.  It is noted, however, the Veteran specifically denied any family history of cancer or obesity at his May 2015 Board hearing, reporting that his own weight gain occurred after his cancer diagnosis.  See Board hearing transcript dated May 7, 2015, at pp. 10-11.  To ensure, the medical opinions addressing this claim are based on an accurate understanding of the Veteran's history, it will be necessary to obtain another such opinion.  

In this regard, it is observed that there is another medical opinion that addresses the cause of the Veteran's prostate cancer, (July 2013 statement by W. Underwood, MD.), but its wording is so tentative it may not be used as a basis to establish entitlement to compensation benefits.  See 38 C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

With respect to the service connection claim for erectile dysfunction, including as due to prostate cancer, both the Veteran and his wife have asserted in lay statements and Board hearing testimony that he experienced erectile dysfunction as a result of treatment for his prostate cancer.  See, for example, Board hearing transcript dated May 7, 2015, at pp. 9-10.  A review of the medical evidence of record indicates that, at least on outpatient treatment in April 2013, the Veteran had good erectile function.  However, given the Veteran's current contentions, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of any erectile dysfunction.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for colorectal cancer, prostate cancer, skin cancer, and/or for erectile dysfunction since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his colorectal cancer, prostate cancer and skin cancer.  The claims file should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, including his denial of a family history and obesity prior to diagnosis, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that colorectal cancer, prostate cancer and skin cancer, is related to active service or any incident of service, including as due to in-service exposure to contaminated water at Camp Lejeune.  A complete rationale is requested for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the Veteran's in-service exposure to contaminated water at Camp Lejeune has been conceded.

3.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his erectile dysfunction.  The claims file should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that erectile dysfunction, if diagnosed, is related to any in-service disease or injury.  The examiner also is asked to state whether prostate cancer, caused or aggravated (permanently worsened) the Veteran's erectile dysfunction, if diagnosed.  A complete rationale is requested for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

4.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case which contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


